Opinions of the United
2007 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


11-19-2007

McKendrick v. Comm Social Security
Precedential or Non-Precedential: Non-Precedential

Docket No. 07-1074




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2007

Recommended Citation
"McKendrick v. Comm Social Security" (2007). 2007 Decisions. Paper 207.
http://digitalcommons.law.villanova.edu/thirdcircuit_2007/207


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2007 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                   NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT


                                       No. 07-1074
                                      ____________

                                TRACEY McKENDRICK,
                                               Appellant
                                        vs.

                       COMMISSIONER OF SOCIAL SECURITY

                                      ____________

             APPEAL FROM THE UNITED STATES DISTRICT COURT
              FOR THE WESTERN DISTRICT OF PENNSYLVANIA
                            (D.C. Civ. No. 05-CV-01604 )
                  District Judge: Honorable Donetta W. Ambrose

                                      ____________

                     Submitted Under Third Circuit L.A.R. 34.1(a)
                                 November 1, 2007
              Before: RENDELL, WEIS and NYGAARD, Circuit Judges.

                            (Filed: November 19, 2007)
                                      ____________

                                        OPINION


WEIS, Circuit Judge.

              Claimant was a thirty-two year old female when an ALJ found her ineligible

for disability payments based on her diabetes, disc disease, thyroid disease, and other



                                             1
conditions. She is a high school graduate and had worked as a nurse’s aide and cashier.

She complained particularly of pain in her right leg and low back and suffers from a disc

bulge at the L4-5 area. She is able to perform tasks such as driving, cooking, laundering,

and cleaning. She was seen and treated by several physicians. The ALJ concluded on the

basis of their records and the testimony of a vocational expert that she was capable of

sedentary work with some limitations.

               In the District Court, claimant contended that the ALJ did not give enough

weight to the opinion of Dr. Gilchrist, who was treating claimant for pain management.

The Court concluded, after a review of the physicians’ records, that the ALJ properly

assessed that evidence. We agree with that conclusion. Our review of the record

persuades us that the ALJ’s findings were supported by substantial evidence. See

Hartranft v. Apfel, 181 F.3d 358, 360 (3d Cir. 1999) (stating that the standard of review

for disability determinations is whether the “decision is supported by substantial

evidence.”).

               The evidence of treatment and examinations by other physicians is

consistent with the finding that claimant is able to perform sedentary work subject to the

limitations set forth in the ALJ’s opinion.

               Accordingly, the judgment of the District Court will be affirmed.




                                              2